IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-80,554-02


                           IN RE CHARLES LEE STUART, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. B-16,116-B IN THE 173RD DISTRICT COURT
                           FROM HENDERSON COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Henderson County and his application has not been properly forwarded to this Court.

       Respondent, the District Clerk of Henderson County, shall forward Relator’s habeas

application to this Court, respond that Relator has not filed a habeas application in Henderson

County, forward a copy of an order designating issues together with correspondence documenting

the date the State received Relator’s habeas application, or forward a copy of an order establishing

new deadlines in accordance with this Court's emergency orders regarding the COVID-19 State of

Disaster. See TEX. CODE CRIM. PROC. art. 11.07, § 3(c)and (d); TEX.R.APP.P.73.4(b)(5); First
                                                                                                 2

Emergency Order Regarding the Covid-19 State of Disaster, No. 20-9042 (Tex. Mar. 13, 2020); No.

20-007 (Tex. Crim. App. Mar. 13, 2020); Third Emergency Order Regarding the Covid-19 Disaster,

No. 20-9044 (Tex. Mar. 19, 2020); No. 20-008 (Tex. Crim. App. Mar. 19, 2020); Eighteenth

Emergency Order Relating to the Covid-19 Disaster, No. 20-9080 (Tex. Jun. 29, 2020). This motion

for leave to file will be held. Respondent shall comply with this order within thirty days from the

date of this order.



Filed: September 23, 2020

Do not publish